DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/23/2021 has been received and will be entered.
Claim(s) 1-4 and 6-9 is/are pending.
Claim(s) 5 and 10 is/are acknowledged as cancelled.

Response to Arguments
Drawings
	I. With respect to the objection to drawings for failing to comply with 37 CFR 1.84(p)(4), the objection is obviated by amendment and is accordingly WITHDRAWN. 



Double Patenting
	II. With respect to the objection to Claim 10 under 37 CFR 1.75 as being a substantial duplicate of claim 5, the objection is mooted by cancellation and is accordingly WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 5 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu, et al., Epitaxial Graphene Nanoribbon Array Fabrication Using BCP-Assisted Nanolithography, ACS Nano 2012; 6(8): 6786-6792 (hereinafter “Liu at __”), the rejection is mooted by cancellation and is accordingly WITHDRAWN. 
II. With respect to the rejection of Claim(s) 5 and 10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2015/0362470 to Jung, et al., the rejection is mooted by cancellation and is accordingly WITHDRAWN.

Allowable Subject Matter
I. Claims 1-4 and 6-9 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The Reasons for Allowance in the Non-Final Office Action dated 10/1/2021 are incorporated herein by reference. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736